ORDER

PER CURIAM:
AND NOW, this 13th day of November, 2000, Robert M. Friedman having been disbarred from the practice of law in the State of Arizona by Order of the Supreme Court of Arizona dated January 28, 2000; the said Robert Ml Friedman having been directed on September 14, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Robert M. Friedman is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.